[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the Court on defendant's motion to strike the first and second counts of plaintiff's complaint.
In count one, the plaintiff alleges violation of Connecticut General Statutes Section 31-519, which statute prohibits firing an employee for expressing a first amendment right. In count two, the allegation is that there was a breach of an implied covenant of fair dealing.
Nowhere in the complaint does the plaintiff indicate that she was employed by the plaintiffs or that a contract of employment existed.
A party may contest in the motion to strike "the legal sufficiency of the allegations of any complaint." Connecticut Practice Book Section 152(1). "(A motion to strike) admits all facts well pleaded; it does not admit legal conclusions or the truth or accuracy of opinions stated in the pleadings." Mingachos v. CBS, 196 Conn. 91, 108 (1985). "(I)f facts provable under the allegations would support a. . .cause of action, the (motion to strike) must fail." Alarm Applications Co. v. Simsbury Volunteer Fire Co., 179 Conn. 541,545 (1980).
Since the plaintiff has failed to allege sufficient facts to create either an employer/employee relationship or to constitute an implied or express contract of employment, the motion to strike should be granted.
Accordingly, the defendants' motion to strike the first and second counts of the plaintiff's complaint is granted.
MIHALAKOS, J.